                      IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF DELAWARE

TONYA MARIE MANNINA,

             Plaintiff,

      V.                                : Civil Action No. 18-693-RGA

SAFEWAY COMPANY,

             Defendant.


Tonya Marie Mannina, Wilmington , Delaware . Pro Se Plaintiff.

Dean J. Shauger, Esquire, Ogletree , Deakins, Nash, Smoak & Stewart, Philadelphia ,
Pennsylvania . Counsel for Defendant.




                              MEMORANDUM OPINION




July \ \ , 2019
Wilmington, Delaware
A
~i~t~  Plaintiff Tonya Marie Mannina filed this employment discrimination action

pursuant to 42 U.S.C. §§ 12101 , et seq . (D.I. 2) . Plaintiff appears prose and has paid

the filing fee . Before the Court is Defendant's motion to dismiss pursuant to Fed . R.

Civ. P. 12(b)(4) and 12(b)(5). (D .I. 15). Plaintiff has filed a motion for leave to file an

amended complaint and to apply the pending motion to dismiss to her proposed

amended complaint. (D. I. 17). Briefing is complete .

                                      BACKGROUND

       Plaintiff sought leave to proceed in forma pauperis when she commenced this

action. (D .I. 1). The motion was denied on My 14, 2018 , and Plaintiff paid the filing fee

on June 6, 2018. (D .I. 4) . On August 24 , 2018 , Plaintiff moved to extend time to serve

Defendant. (D . I. 5). The motion was granted on August 30 , 2018 , and Plaintiff was

given 45 days from the date of the order to effect service. (D .I. 6). On October 1, 2018 ,

when Plaintiff sought a second extension of time to serve Defendant, she was given 30

days from the date of the October 3, 2018 order. (D.I. 7, 8).

       On November 9, 2018 , the Court entered an order for Plaintiff to show cause why

the case should not be dismissed for failure to prosecute. (D.I. 9). In turn , Plaintiff filed

a third motion for an extension of time to serve Defendant. (D .I. 10). Plaintiff was given

45 days from the date of the November 27 , 2018 order to serve Defendant and warned

that if Defendant was not served the case would be dismissed without prejudice. (D .I.

11 ). Plaintiff was also advised the Court would not grant further motions to extend the

time to serve Defendant. (/d.) . On January 16, 2019 , Plaintiff filed a proof of service

that Defendant had been served via certified mail on January 9, 2019. (D .I. 14).
                                               1
       The declaration of Stephanie Riden§, Safeway, lnc.'s Director Government Affairs

and Labor Relations, states that on January 9, 2019 , she received an envelope

addressed to her at an address in Lanham , Maryland , containing service documents for

case. (D.I. 16-1 at 2). The service documents were delivered by certified mail and

signed for by John Jackson, not Riden§ . (D.I. 14 at 2) . The documents included a

summons , a notice, consent, and reference of a dispositive motion to a magistrate judge

form , and notice of electronic filing . (D .I. 16-1 at 2) . The envelope did not contain a

copy of the Complaint. (/d.).

       Ridon§ states that she is not authorized to receive service of process on behalf of

Safeway and she is not the resident agent, president, secretary, or treasurer of

Safeway. (Id. at 3) . Ridon§ states that Safeway is incorporated in the State of Delaware

and has appointed The Corporation Trust Company as its registered agent authorized

to receive process in the State of Delaware . (Id.).

       Defendant filed its motion to dismiss on January 30 , 2019 , pursuant to Fed . R.

Civ. 12(b)(4) and 12(b)(5) for Plaintiffs failure to serve Defendant as required by Fed . R

Civ. P. 4(c)(1) and 4(h) . (D .I. 15). Plaintiff did not file an opposition to the motion.

Instead , she filed a motion for leave to amend , with an attached proposed amended

complaint, and asks the Court to apply the pending motion to dismiss to her proposed

amended complaint. (D .I. 17).

                                    LEGAL ST AND ARDS

       A defendant may file a motion to dismiss pursuant to Fed . R. Civ. P. 12(b)(5)

when a plaintiff fails to properly serve it with the summons and complaint. A plaintiff "is

responsible for having the summons and complaint served within the time allowed by
                                               2
Rule 4(m). " Fed . R. Civ. P. 4(c)(1) . Fed . R. Civ. P. 4(m) imposes a 90-day time limit

for perfection of service following the filing of a complaint. If service is not completed

within that time , the action is subject to dismissal without prejudice. See id. ; see also

MCI Telecomms. Corp. v. Teleconcepts, Inc. , 71 F.3d 1086, 1098 (3d Cir. 1995).

                                       DISCUSSION

       Defendant moves to dismiss on the grounds that Plaintiff failed to serve it with

the complaint and , therefore , did not complete service within the time prescribed. It also

moves to dismiss on the grounds that as a corporation Plaintiff did not properly serve it

pursuant to Rule 4(h) under either Maryland or Delaware law.

       Federal Rule of Civil Procedure 4(c)(1) states that a "summons must be served

with a copy of the complaint. The plaintiff is responsible for having the summons and

complaint served within the time allowed by Rule 4(m) and must furnish the necessary

copies to the person who makes service ." Rule 4(h) permits service of a corporation (1)

in the manner prescribed by Rule 4(e)(1) for serving an individual ; or (2) by delivering a

copy of the summons and of the complaint to an officer, a managing or general agent,

or any other agent authorized by appointment or by law to receive service of process

and--if the agent is one authorized by statute and the statute so requires--by also

mailing a copy of each to the defendant. Fed . R. Civ. P. 4(h)(1 ).

       Service of a corporation under Maryland law requires delivery of the complaint

upon a person expressly or impliedly authorized to receive service of process and ,

when by mail, by certified mail requesting restricted delivery that shows to whom , date,

and address of delivery. See Maryland Circuit Court Rule 2-121(a) , 2-124(d) . Delaware

law does not contemplate service by mail. See 8 Del. C. § 321 ; 10 Del. C. § 3111 .
                                              3
       Rule 4(m) states that:

       If a defendant is not served within 90 days after the complaint is filed , the
       court--on motion or on its own after notice to the plaintiff--must dismiss the
       action without prejudice against that defendant or order that service be
       made within a specified time . But if the plaintiff shows good cause for the
       failure , the court must extend the time for service for an appropriate period .
       This subdivision (m) does not apply to service in a foreign country under
       Rule 4(f) , 4(h)(2) , or 40)(1 ), or to service of a notice under Rule
       71 .1(d)(3)(A).

Fed . R. Civ. P. 4(m) . While courts should grant prose plaintiffs leniency in considering

their filings , pro se plaintiffs are nevertheless expected to "follow the rules of procedure

and the substantive law[.]" Thompson v. Target Stores, 501 F. Supp. 2d 601 , 603 (0.

Del. 2007). This Court has held that the prose status of a plaintiff "does not excuse his

failure to . . . effectuate service in accordance with the Federal Rules. " Id. at 604.

       Here, Plaintiff was given three extensions of time to properly serve Defendant.

Upon the third extension she was warned there would be no further extensions for her

to serve Defendant and that the matter would be dismissed if Defendant was not

served. Plaintiff cannot escape the fact that Defendant was not properly served under

either Rule 4(c)(1) or 4(h). Under federal , Maryland , and Delaware law, proper service

requires that Defendant receive a copy of the complaint. The record evidence is that it

did not. Nor was Defendant, a corporation , properly served under Maryland or

Delaware law. Plaintiff did not use restricted certified mail as required by Maryland law

and Delaware does not contemplate service by mail. Finally, service was attempted on

an individual who is not authorized to accept service for Defendant.

       Plaintiff does not refute the Ridon§ affidavit nor provide any reason why

Defendant was not served with a copy of the Complaint or why it was not served


                                              4
properly under federal , Maryland , or Delaware law. In her motion for leave to amend ,

Plaintiff "concedes error of process ," but contends she made a good faith effort to serve

Defendant because she "made multiple attempts to inquire and obtain the proper and

legal recipient of [her] complaint to receive summons," and blames Defendant for failing

to provide information which "compelled " her to serve RidorE~. (D .I. 18 at 2) . The

documents provided by Plaintiff indicated that she began her search on whom to serve

on January 4 , 2019 , a scant week prior to the 45 day deadline for Plaintiff to serve

Defendant. (D .1.18-1 at2-9) .

       The Court must first determine whether there is good cause for the failure to

properly serve and , second , if no good cause is found , may, at its discretion , either

grant an extension for service or dismiss the case without prejudice. See Petrucelli v.

Bohringer & Ratzinger, 46 F3d 1298, 1305 (3d Cir. 1995). Here, Plaintiff seeks leave to

amend when the issue is the failure to properly serve Defendant. When Plaintiff was

given her third , and final extension , she was warned this matter would be dismissed if

Defendant was not served within 45 days from November 27 , 2018 . It was not.

       The Court finds that Plaintiff failed to show good cause for her failure to timely

and properly serve Defendant.     She was given ample opportunity, but in keeping with

her practice throughout this litigation , delayed searching for the proper way to effect

service until a mere week before the expiration of the last deadline allowed by the

Court. (See D.I. 18-1 , Exhibit 1 (telephone and internet search records from the first

week of January 2019)). Plaintiff was warned that this matter would be dismissed

without prejudice. She did not heed the warning . Accordingly, the Court will exercise its



                                              5
discretion and dismiss the matter without prejudice for Plaintiff's failure to timely and

properly serve Defendant.

       Defendant's motion to dismiss will be granted. Plaintiff's motion for leave to

amend will be dismissed as moot.

                                      CONCLUSION

       For the above reasons , the Court will : (1) grant Defendants' motion to dismiss

(0 .1. 15); and (2) dismiss as moot Plaintiff's motion for leave to amend (0 .1. 17).

       An appropriate order will be entered .




                                                6
